Citation Nr: 0719002	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to initial compensable rating for 
hypertension.

2.  Entitlement to service connection for a lung disorder, to 
include asthma and residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In April 2006, the Board issued a decision denying the 
veteran's claim of entitlement to an initial compensable 
evaluation for hypertension and remanding the veteran's claim 
of entitlement to service connection for a lung disorder.  
Shortly after this decision was issued, the veteran filed a 
motion to reschedule a Board hearing, which was granted in 
February 2007 and resulted in a March 2007 order vacating the 
Board's April 2006 decision.  

Also, in March 2007, the Board remanded this matter to 
schedule the veteran for a videoconference hearing.  The 
veteran was notified of and scheduled for such a hearing in 
May 2007, but once again failed to appear at the hearing and 
has offered no explanation for his absence.  Accordingly, the 
case will be decided as if the veteran's request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2006).  

The issue of service connection for a lung disorder, to 
include asthma and residuals of pneumonia, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's hypertension does not manifest with predominant 
diastolic pressure of 100 or more or systolic pressure of 160 
or more, and the veteran does not require continuous 
medication for his hypertension.  


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic 
Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in October 2002.  By letters 
dated in May 2006 and September 2006, the veteran was also 
informed of the evidence and information required to 
establish entitlement to a higher evaluation, i.e. that his 
disability was greater in severity.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id. at 486.  In letters dated in May 2006 and September 2006, 
the veteran received notice regarding what information and 
evidence is necessary to substantiate higher initial 
evaluations and earlier effective dates for the claims on 
appeal.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the AOJ has not complied in a timely fashion 
with the VCAA's notice requirements.  Although the veteran 
eventually received adequate notice, his claims were not 
readjudicated thereafter.  In this regard, the Board finds 
that no harm will result to the veteran in proceeding with 
disposition of the present appeal because no further evidence 
was received following his receipt of adequate notice; thus, 
any readjudication would have been meaningless.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006).

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in their possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 121.  In 
this case, this has been fulfilled by the aforementioned 
letters that advised the veteran to send the RO any evidence 
in his possession that would substantiate his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate. 38 
C.F.R. § 3.159(c) (2006). The RO has obtained all of the 
veteran's service medical records and VA medical records.  
The veteran identified treatment at several private medical 
institutions and the RO was able to obtain all records but 
for those from the Boulder Community Hospital and Avista 
Medical Center.  The veteran was notified of the RO's 
inability to obtain these records and has not indicated the 
presence of any outstanding relevant records.  VA has 
provided the veteran with a medical examination in 
furtherance of substantiating his claim related to 
hypertension.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

A 10 percent evaluation requires diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more.  A 60 percent evaluation requires Diastolic 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101 (2005).

Analysis

Service connection is currently in effect for the veteran's 
hypertension, which has been evaluated as noncompensable.  
The veteran alleges that he is entitled to a compensable 
disability evaluation is because in order to maintain his 
blood pressure within normal limits he is required to take 
medication.  

Blood pressure readings from September 1999 to February 2004 
do not indicate that the veteran's diastolic pressure is 
predominately 100 or more or that his systolic pressure is 
predominately 160 or more.  A review of the record reveals 
only one instance of a diastolic pressure reading over 100 at 
101, and no instances of systolic pressure of 160 or more.  

In February 2003, the veteran was scheduled for a VA 
examination.  At that time the veteran reported that he had 
not been taking any blood pressure medication and that his 
blood pressure was well controlled.  The examiner reviewed 
the claims file and confirmed that the veteran had not 
recently been taking medication and that clinical records 
confirmed that the veteran's blood pressure was normal.  At 
that time the veteran's blood pressure was 138/88.  The 
examiner assessed that the veteran's blood pressure remained 
in the high normal range without medication.  

Upon a review of the aforementioned evidence, the Board holds 
that an initial compensable evaluation is not warranted.  
According to blood pressure readings, and the February 2003 
VA examination, the veteran's hypertension is well controlled 
without continuous use of medication.  Since the inception of 
the claim, readings do not show a predominant diastolic 
pressure of 100 or more or predominant systolic pressure of 
160 or more.  Moreover, during the February 2003 examination, 
the examiner noted that the veteran had blood pressure in the 
high normal range without medication.  As such, there is no 
basis for an initial compensable evaluation at this time.

Because current evaluations are proper and the veteran has 
not been frequently hospitalized, the application of the 
regular schedular standards is not impractical and 
extraschedular consideration is not in order at this time.  
38 C.F.R. § 3.321(b)(1) (2006).


ORDER

Entitlement to initial compensable rating for hypertension is 
denied. 


REMAND

Service medical records reveal that the veteran was treated 
for pneumonia in November 1978.  Treatment notes at that time 
reveal that the veteran was found to have a left lower lobe 
infiltrate of viral etiology but treated with antibiotics for 
possible mycoplasma.  Follow-up notes reveal pneumonia of the 
lower left lobe and resolving.  There were no further 
episodes of pneumonia in service.  Upon separation the 
veteran reportedly denied asthma, shortness of breath and 
chronic cough.  

In February 2003, the veteran received a VA examination in 
relation to his claim for service connection of a lung 
disorder.  At that time, the veteran gave a history of 
multiple episodes of pneumonia following service.  The 
veteran also reported that he was exposed to chemicals in 
service and that he developed a lung condition from exposure 
thereto.  The veteran reported that he coughs and wheezes on 
a daily basis and that he was using an inhaler several times 
per day.  The examiner opined that there was insufficient 
clinical evidence to conclude that the veteran's current lung 
condition would be secondary to his in-service episode of 
pneumonia.  The examiner further stated that while the 
veteran reported chemical exposure, there was no objective 
evidence of any such exposure in the veteran's c-file.  
Notably, the examiner noted that the veteran was currently 
undergoing evaluation by the pulmonary service for possible 
asthma versus chronic bronchitis.  

Although the VA examiner opined that the veteran's lung 
disability was not related to the pneumonia diagnosed in 
service, the examiner did not have the benefit of private 
treatment records showing pneumonia over the years following 
service.  Similarly, there was no development of whether the 
veteran was in fact exposed to chemicals in service and, if 
so, the chemicals to which he was exposed.  

Accordingly, the case is REMANDED for the following action:

1.  Inquire of the veteran the type of 
chemicals to which he was exposed in 
service.  The RO should then develop as 
appropriate to determine whether it is at 
least as likely as not that the veteran 
was exposed to such chemicals.

2.  Attempt to obtain the veteran's VA 
medical records.  If such records are 
unavailable, a notation to that effect 
should be made in the claims file.

3.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of any respiratory disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  If a lung 
disorder is diagnosed, the examiner 
should state whether it is at least 
likely as not that the disorder is 
related to the pneumonia diagnosed in 
service or to any chemical exposure in 
service.  

4.  After conducting any additional 
indicated development, the RO should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


